                         Case 6:18-bk-03297-KSJ            Doc 52      Filed 02/20/19      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                02/20/2019 02:45 PM
                                                                COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                    FILING DATE:
6:18-bk-03297-KSJ                        7                        06/01/2018
Chapter 7
DEBTOR:                Terry Chan
                       Jacquelyn Chan
DEBTOR ATTY:           John Bennett
TRUSTEE:               Marie E. Henkel
HEARING:
1) Motion by Ruimin Chen et al for Relief from Stay to Prosecute
Fraud Lawsuit Against the Debtors Through and Including the
Entry of Final Judgment (Doc #30)
Opposition by Debtor to Motion for Relief from Stay (Doc #38)
2) Unopposed Motion by Chen et al to Reschedule Hearing on Motion for Relief from the Automatic Stay (Doc #50) - filed 2/19/19
Note: Con't from 11/1/18; 12/18/18
Related APs: 18-ap-97, 18-ap-98, 18-ap-99 set for PTC on
2/20/19 at 2:45pm

APPEARANCES::
John Bennet: Debtor Atty
Patrick Dorsey: EB-5 Creditors

RULING:
1) Motion by Ruimin Chen et al for Relief from Stay to Prosecute Fraud Lawsuit Against the Debtors Through and Including the
Entry of Final Judgment (Doc #30) - Continued to 3/14/19 at 2:45pm (AOCNFNG);

2) Unopposed Motion by Chen et al to Reschedule Hearing on Motion for Relief from the Automatic Stay (Doc #50) - Denied:
Order by Court.

 (Pro by LL)
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 6:18-bk-03297-KSJ                     Chapter 7
